     Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 1 of 28




1

2

3

4

5

6

7

8

9

10

11                        Attachment 1
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 2 of 28
     Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 3 of 28




1

2

3

4

5

6

7

8

9

10

11                        Attachment 2
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 4 of 28
     Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 5 of 28




1

2

3

4

5

6

7

8

9

10

11                        Attachment 3
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 6 of 28




                AGENDA – FLD HQ/RCC Daily Call
                                  September 18, 2020
                           Phone: 347-973-4395 ID: 42650877#

                  Everyone is muted at the beginning of the call

                               National Hug Your Boss Day

                      RCC            RCC                RCC
                    ☐ New York     ☐ Chicago          ☐ Dallas
                    ☐ Philadelphia ☐ Atlanta          ☐ Los Angeles




Reminders & Notes

   1. Files attached to the meeting invitation
          a. Assets Pending Custody Acceptance
          b. Training Gap Report
          c. Temporary Restraining Order (TRO)
                   i. 142 – TRO Extension
                  ii. Guidance for Field Managers
   2. Group Quarters
          a. TNSOL and SBE deadline for adds is Tuesday, 9/22
          b. SBE appointment scheduling – 88%
          c. Be sure ACOs have enough clerks working to get SBE & TNSOL materials
              shipped to NPC on a flow as soon as possible during the operations
          d. SBE Reminders document in the Group Quarters Ops Log from yesterday, 9/17
   3. Upcoming debriefings
          a. NRFU CFM and ACO staff Debriefings: 9/15 – 9/30
          b. ETL and SBE Debriefings: 9/18 – 9/28
   4. A memo on manual awards is forthcoming and this topic will also be discussed on the
      Admin call today at 2:00 ET.



Today’s Hot Topics
   1. Action Items
   2. It’s Happening:
           a. Only 13 UL and 14 UE devices outstanding – out of roughly 32,000!
           b. ETL Nationally 90.91% Complete!
         Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 7 of 28




            c. NRFU Nationally:
                      i. 85.83% Complete – 4.3% above the goal!
                     ii. 239 ACOs over 70% complete!
                    iii. 48 ACO over 95% complete
    3.   Extension of the TRO (Karen)
            a. Any concerns
    4.   Cases closed for Max Attempts (Amy)
    5.   Debriefings (Carlton)
    6.   Status of offices (Shawn)
            a. Has the status of any office changed?
            b. If closed and if known, projected date for reopening?
    7.   RCC Updates and Questions
            a. Atlanta – Update on Hurricane impacts
            b. LA – updates on fire areas
            c. NRFU or ETL Issues/concerns
            d. SBE – training numbers, any concerns, etc.
    8.   HQ last minute items
    9.   Action item summary from today’s meeting



HQ Action Items - None
RCC Action Items
#        Date
         Ident Action/Issue                                               Sourc
         ified                                                            e
1        4/30 Custody Acceptance (Pending)                                RCCs
                      See AI#1 in the Reference Section, under Devices
2        6/25   Update Leave: Device Return Status (Overall)              RCCs
                      See AI#2 in the Reference Section, under Devices
3        8/20   CLOSED: IOS -12 Upgrades (Required by 09/02)              RCCs

4        8/25   Update Enumerate: Device Return Status (Overall)          RCCs
                       See AI#4 in the Reference Section, under Devices
5        8/26   Devices Reported as Lost, but then Found                  RCCs
                       See AI#5 in the Reference Section, under Devices
6        9/14   Wiped IOS-12 devices need to be returned                  RCCs
                       See AI#6 in the Reference Section, under Devices
       Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 8 of 28




For Reference
Self-Response
   •   Self – Response – Data in the chart represents yesterday’s information and the number
       of ISR and paper responses is from this morning.
                                  Projected           66.4%        -
                                  Total – Actual      66.0%        ↓
                                  ISR                 52.7%        ↑
                                  Paper               12.1%        ↓
                                  Phone               1.2%         ↓


           o 95.6M households responding as of this morning via ISR
           o 19.4M paper forms checked in at a paper data capture center



Non-ID Numbers
   •   Non-ID’d Processing,
          o Total Cases 19.0M
          o Total Resolved: 18.9M

Mailings
   •   Mailing 7: Anticipated in-home dates are 8/22 – 9/15 (about 16.6M)
          o Tract self-response rate of 65% and lower – top priorities

Devices
AI #1: Custody Acceptance (Pending)

                                   Count of
Row Labels
                                   Asset_Tag
Atlanta RCC                                         469
Chicago RCC                                         176
Dallas RCC                                          560
Los Angeles RCC                                     262
New York RCC                                        749
Philadelphia RCC                                    354
Grand Total                                   2,570
Concern 1 (week old): 215 devices (AT: 7 -- CG: 6 -- DA: 42 -- LA: 61 -- NY: 7 -- PH: 92)
Concern 2 (month old): 49 devices (AT: 0 -- CG: 3 -- DA: 3 -- LA: 15 -- NY: 3 -- PH: 25)
Concern 3 (2-months old): 14 devices (AT: 0 -- CG: 0 -- DA: 0 -- LA: 12 -- NY: 1 -- PH: 1)
       Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 9 of 28




AI #2: Update Leave: Device Return Status (Overall)
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 10 of 28




AI # 4: Update Enumerate - Device Return Status (Overall)
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 11 of 28




AI #5: Devices Reported as Lost -- but then were reported as found (Pending Return back to
CDW-G)
Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 12 of 28
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 13 of 28




AI#6: IOS-12 Devices Wiped (Pending Return)
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 14 of 28




NRFU -- Available Enumerator Device Status
Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 15 of 28
     Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 16 of 28




1

2

3

4

5

6

7

8

9

10

11                         Attachment 4
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 17 of 28




                AGENDA – FLD HQ/RCC Daily Call
                                September 25, 2020
                          Phone: 347-973-4395 ID: 42650877#

                 Everyone is muted at the beginning of the call

                             National One-Hit Wonder Day

                      RCC            RCC              RCC
                    ☐ New York     ☐ Chicago        ☐ Dallas
                    ☐ Philadelphia ☐ Atlanta        ☐ Los Angeles




Reminders & Notes

   1. Files attached to the meeting invitation
          a. Assets Pending Custody Acceptance
          b. Training Gap Report
   2. SBE and TNSOL - Everything MUST be shipped to NPC by COB today via overnight
      delivery – 38% shipped as of this morning
   3. Upcoming debriefings
          a. NEW - NRFU ACOMs, IT Managers, Property Custodians: 9/23 - 10/7
          b. NRFU CFM and ACO staff Debriefings: 9/15 – 9/30
          c. ETL Debriefing: 9/18 – 9/28
          d. SBE Debriefings: 9/22 – 9/28
   4. Entrust Maintenance this Sunday, 9/27, 8:00pm – 12:00am. This only impacts new
      device enrollments.
   5. Texts going out:
          a. Tonight: Hatch Act Reminder
          b. Saturday night: USPS Reminder
          c. Sunday night: Claiming Travel Reimbursement


Today’s Hot Topics
   1. Action Items
   2. It’s Happening:
           a. TNSOL – expected to complete this morning!
           b. ETL Nationally 99.2% Complete!
                  i. Deadline for ETL is COB Monday, 9/28
           c. SBE Nationally 85% Complete – Goal is 100% by COB today
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 18 of 28




           d. NRFU Nationally:
                    i. 93.12% Complete – 1.1% above the goal!
    3. NRFU (Amy)
           a. Max Attempt Cases
    4. Travel Enumerators (Hector)
    5. Device Demand Letters (Frank)
    6. Hatch Act Reminder (Karen)
    7. USPS Do’s and Don’ts (Karen)
    8. Admin Topics (Sneha)
           a. Travel Duplicate Charges
           b. Clearance expirations for DAPPS employees
    9. Status of offices (Shawn)
           a. Has the status of any office changed?
           b. If closed and if known, projected date for reopening?
    10. RCC Updates and Questions
           a. Atlanta and Dallas – Update on Hurricane/Tropical Storm impacts
           b. LA – updates on fire areas
           c. NRFU, ETL or SBE Issues/concerns
    11. HQ last minute items
    12. Action item summary from today’s meeting



HQ Action Items - None


RCC Action Items
#      Date
       Ident Action/Issue                                                       Sourc
       ified                                                                    e
1      4/30 Custody Acceptance (Pending)                                        RCCs
                    See AI#1 in the Reference Section, under Devices
2      6/25   Update Leave: Device Return Status (Overall)                      RCCs
                    See AI#2 in the Reference Section, under Devices
3      8/20   CLOSED: IOS -12 Upgrades (Required by 09/02)                      RCCs

4      8/25   Update Enumerate: Device Return Status (Overall)                  RCCs
                     See AI#4 in the Reference Section, under Devices
5      8/26   Devices Reported as Lost, but then Found                          RCCs
                     See AI#5 in the Reference Section, under Devices
6      9/14   Wiped IOS-12 devices need to be returned                          RCCs
                     See AI#6 in the Reference Section, under Devices
       Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 19 of 28




For Reference
Self-Response
   •   Self – Response – Data in the chart represents yesterday’s information and the number
       of ISR and paper responses is from this morning.
                                  Projected           66.5%        -
                                  Total – Actual      66.3%        ↓
                                  ISR                 52.9%        ↑
                                  Paper               12.1%        ↓
                                  Phone               1.2%         ↓


           o 96.1M households responding as of this morning via ISR
           o 19.5M paper forms checked in at a paper data capture center

Non-ID Numbers
   •   Non-ID’d Processing,
          o Total Cases 19.9M
          o Total Resolved: 19.7M

Mailings
   •   Mailing 7: Anticipated in-home dates are 8/22 – 9/15 (about 16.6M)
          o Tract self-response rate of 65% and lower – top priorities

Devices
AI #1: Custody Acceptance (Pending)

                                   Count of
Row Labels
                                   Asset_Tag
Atlanta RCC                                        349
Chicago RCC                                         60
Dallas RCC                                         172
Los Angeles RCC                                    214
New York RCC                                       222
Philadelphia RCC                                   152
Grand Total                                    1,169
Concern 1 (week old): 85 devices (AT: 5 -- CG: 1 -- DA: 29 -- LA: 36 -- NY: 3 -- PH: 11)
Concern 2 (month old): 4 devices (AT: 0 -- CG: 0 -- DA: 0 -- LA: 0 -- NY: 1 -- PH: 3)
Concern 3 (2-months old): 2 devices (AT: 0 -- CG: 0 -- DA: 0 -- LA: 0 -- NY: 1 -- PH: 1)
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 20 of 28




AI #2: Update Leave: Device Return Status (Overall)
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 21 of 28




AI # 4: Update Enumerate - Device Return Status (Overall)
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 22 of 28




AI #5: Devices Reported as Lost -- but then were reported as found (Pending Return back to
CDW-G)
Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 23 of 28
Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 24 of 28
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 25 of 28




AI#6: IOS-12 Devices Wiped (Pending Return)
      Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 26 of 28




NRFU -- Available Enumerator Device Status
     Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 27 of 28




1

2

3

4

5

6

7

8

9

10

11                         Attachment 5
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 234-2 Filed 09/29/20 Page 28 of 28
